      Case 2:19-cv-02225-HB Document 40 Filed 11/20/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                          :             CIVIL ACTION
                                     :
            v.                       :
                                     :
STEADFAST INSURANCE CO., et al.      :              NO. 19-2225


                        SECOND SCHEDULING ORDER

            AND NOW, this 20th   day of November, 2019, following a

status conference with counsel, it is hereby ORDERED that:

            (1)   All fact discovery shall proceed forthwith and

continue in such a manner as will assure that all requests for,

and responses to, discovery will be served, noticed, and

completed by April 30, 2020.

            (2)   Parties shall serve, on or before May 29, 2020,

reports of expert witnesses with respect to issues on which they

have the burden of proof.

            (3)   Parties shall serve, on or before June 30, 2020,

any responsive reports of expert witnesses.

            (4)   Any summary judgment motion or other dispositive

motion, together with supporting brief, shall be filed and

served on or before July 15, 2020.

            (5)   No brief filed in support of or in opposition to

any motion shall exceed 25 pages in length without prior leave

of Court.
      Case 2:19-cv-02225-HB Document 40 Filed 11/20/19 Page 2 of 4



          (6)   Every factual assertion set forth in any brief

shall be supported by a citation to the record where that fact

may be found.

          (7)   All parties shall prepare and file with the Clerk

of Court their Pretrial Memoranda in accordance with this Order

and Local Rule of Civil Procedure 16.1(c), proposed points for

charge, any proposed special jury interrogatories, and any

motions in limine as follows:

                (a)   Plaintiff - on or before October 19, 2020;

                      and

                (b)   Defendants - on or before October 26, 2020.

          (8)   Each point for charge or proposed jury

interrogatory shall be numbered and shall be on a separate sheet

of paper identifying the name of the requesting party.

Supplemental points for charge will be permitted during and at

the conclusion of the trial.     Points for charge should be

accompanied by appropriate citations of legal authority.

          (9)   If a party uses any version of the Microsoft Word

word processing system, it is urged to provide the Court with a

disk containing the proposed points for charge and proposed

special jury interrogatories.

          (10) The Court will hold a final settlement conference

to be scheduled in October 2020.



                                  -2-
         Case 2:19-cv-02225-HB Document 40 Filed 11/20/19 Page 3 of 4



            (11) The case will be placed in the trial pool on

November 2, 2020.

            (12) Any party having an objection to:         (A) the

admissibility for any reason (except relevancy) of any evidence

expected to be offered or (B) the adequacy of the qualifications

of an expert witness expected to testify shall set forth

separately each such objection in its Pretrial Memorandum.              Such

objection shall describe with particularity the ground and the

legal authority for the objection.

            (13) The Pretrial Memorandum shall also identify the

other significant legal issues involved in the case, together

with appropriate citations and other legal authority.

            (14) If any party desires an “offer of proof” as to

any witness or exhibit expected to be offered, that party shall

inquire of counsel prior to trial for such information.            If the

inquiring party is dissatisfied with any offer provided, such

party shall file a motion seeking relief from the Court prior to

trial.

            (15) Before commencement of trial, counsel will

pre-mark and exchange all exhibits.         The Court should be




                                     -3-
      Case 2:19-cv-02225-HB Document 40 Filed 11/20/19 Page 4 of 4



supplied with two (2) separate sets of exhibits, and a schedule

of exhibits which shall briefly describe each exhibit.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                     J.




                                  -4-
